Citation Nr: 1531397	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  14-34 289A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 





INTRODUCTION

The Veteran had active service from October 1959 to October 1963 and March 1965 to December 1967.

These matters come before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board notes that in October 2014 correspondences, the Veteran requested that VA provide him copies of his service treatment records and VA treatment records so that he could obtain a private medical opinion.  While it does not appear the Veteran has been provided the requested records, as the Board is fully granting all benefits sought, there is no prejudice to the Veteran and the Board may adjudicate the claims. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise as to whether the Veteran's current bilateral hearing loss is related to active service. 

2.  The evidence is at least in relative equipoise as to whether the Veteran's current tinnitus is related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, (2014).
2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this decision, the Board grants entitlement to service connection for bilateral hearing loss and tinnitus, which constitutes a complete grant of the Veteran's claims.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).  

Service Connection for Bilateral Hearing Loss and Tinnitus 

The Veteran claims that his current bilateral hearing loss and tinnitus are related to his period of active service, including in-service noise exposure.

A May 2011 VA examination report and a September 2011 private audiology report indicate that the Veteran has a hearing loss disability for VA purposes.  Additionally, the May 2011 VA examination report noted that the Veteran has tinnitus.  Accordingly, the first Shedden element has been demonstrated.  

With regard to an in-service incurrence, the Veteran reports that he served as a medic during service and was exposed to high noise levels during flights.  In various statements, the Veteran noted that his hearing loss and tinnitus began during service.  Specifically, in a February 2015 statement, the Veteran reported that the helmet he wore during flights did not have a volume control and that it was very loud.  He noted that after wearing his flight helmet, he was unable to hear for several hours.  As the Veteran's DD Form 214s indicate that he served as a member on an aircrew, his reports of in-service noise exposure are found to be consistent with the nature and circumstances of his service.  Accordingly, acoustic trauma is conceded.  Thus, the second Shedden element is met. 

Concerning the third Shedden element, evidence of a nexus between the Veteran's bilateral hearing loss and tinnitus and his in-service noise exposure, there are two opinions of record. 

The Veteran was provided a VA examination in May 2011.  At his examination, the Veteran reported that during service he worked as a hospital corpsman and an "SAR Aircrewman."  The Veteran noted that he did not use hearing protection during service.  With regard to tinnitus, the Veteran reported that he first noticed it during the early 1960s.  The examiner diagnosed the Veteran with bilateral hearing loss and tinnitus.  The examiner opined she could not render a clinical opinion without resort to mere speculation.  She explained that a review of the Veteran's claims file indicated that whispered hearing tests were completed prior to and during service.  However, whispered hearing tests are not sensitive to high frequency hearing loss; therefore, any high frequency hearing loss that may have occurred prior to his entrance into the military or at his release from service may not have been detected.  The examiner further noted that while acoustic trauma in the military had been conceded, it was possible that aging, civilian noise exposure, or some other etiology may have contributed to the Veteran's hearing loss and tinnitus.  Therefore, she concluded, it would be speculative to allocate a degree of his hearing or tinnitus to any or each of his military versus nonmilitary etiologies.

The record also contains a September 2011 private audiology report and nexus opinion.  Joanie Davis, Au.D. stated that she had provided a complete audiological evaluation and that the Veteran was diagnosed with bilateral slight to severe sensorineural hearing loss and tinnitus.  Dr. Davis noted that the Veteran worked as a medic in the military in the early 1960s, during which he was exposed to high noise levels when riding in planes.  She noted that the Veteran reported that he had difficulty hearing for at least two hours after disembarking the aircraft.  She opined that this suggested that the high noise levels from the aircraft caused noise damage.  She further noted that the Veteran had no family history of noise exposure or any significant noise exposure, other than his military service.  On that basis, Dr. Davis opined that it was more likely than not that the Veteran's hearing loss was due to noise exposure during service.  

After a review of the evidence, the Board finds that the weight of the evidence favors finding that the Veteran's bilateral hearing loss and tinnitus are related to active service.  Initially, the Board notes that while the VA audiologist did not render a conclusive opinion, her statement that it would be speculative to allocate a degree of the Veteran's hearing loss and tinnitus to each potential non-military etiologies versus military noise exposure seems to imply that the Veteran's military noise exposure was related, at least in part, to his current hearing loss and tinnitus.  Additionally, Dr. Davis rendered a positive nexus opinion regarding the Veteran's hearing loss, and the Veteran has consistently reported that he experienced diminished hearing and tinnitus during service.

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board finds, based upon the medical and satisfactory lay evidence set forth above, that the Veteran's current bilateral hearing loss disability and tinnitus were incurred during his active service.  As noted above, the Veteran was diagnosed with bilateral hearing loss and tinnitus and was exposed to acoustic trauma during service.  With regard to the Veteran's hearing loss, there is an adequate positive medical opinion.  With regard to his tinnitus, while a medical professional has not related the Veteran's tinnitus to active service, the May 2011 VA audiologist's opinion suggested that the Veteran's tinnitus was, at least in part, due to noise exposure during service.  The Veteran's account of in-service tinnitus, in addition to the other aforementioned evidence of record, meets the nexus criteria outlined in 38 C.F.R. § 3.303(d) (2014) as it indicates that his hearing loss and tinnitus are causally related to in-service acoustic trauma.

Thus, resolving all reasonable doubt in favor of the Veteran, service connection for bilateral hearing loss and tinnitus is warranted.  38 C.F.R. § 3.102 (2014).  See also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


